Name: Commission Regulation (EC) No 1957/2003 of 6 November 2003 amending Regulation (EC) No 851/2002 approving operations to check conformity to the marketing standards applicable to fresh fruit and vegetables carried out in Cyprus prior to import into the European Community
 Type: Regulation
 Subject Matter: trade;  marketing;  plant product;  Europe
 Date Published: nan

 Avis juridique important|32003R1957Commission Regulation (EC) No 1957/2003 of 6 November 2003 amending Regulation (EC) No 851/2002 approving operations to check conformity to the marketing standards applicable to fresh fruit and vegetables carried out in Cyprus prior to import into the European Community Official Journal L 289 , 07/11/2003 P. 0013 - 0013Commission Regulation (EC) No 1957/2003of 6 November 2003amending Regulation (EC) No 851/2002 approving operations to check conformity to the marketing standards applicable to fresh fruit and vegetables carried out in Cyprus prior to import into the European CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 47/2003(2), and in particular Article 10 thereof,Whereas:(1) Commission Regulation (EC) No 851/2002(3), as amended by Regulation (EC) No 605/2003(4), contains in its Annex I the contact details of the Cypriot inspection bodies pursuant to Article 7(2) of Commission Regulation (EC) No 1148/2001 of 12 June 2001 on checks on conformity to the marketing standards applicable to fresh fruit and vegetables(5), as last amended by Regulation (EC) No 408/2003(6).(2) The Cypriot authorities have informed the Commission that the contact details in question have been altered.(3) Regulation (EC) No 851/2002 therefore needs to be amended to reflect this.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1In the second indent of Annex I to Regulation (EC) No 851/2002, the e-mail address for the "Headquarters of Produce Inspection Service (PIS)" is replaced by the following: "pis.ts@mcit.gov.cy".Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 November 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 7, 11.1.2003, p. 64.(3) OJ L 135, 23.5.2002, p. 14.(4) OJ L 86, 3.4.2003, p. 13.(5) OJ L 156, 13.6.2001, p. 9.(6) OJ L 62, 6.3.2003, p. 8.